681 S.E.2d 782 (2009)
In the Matter of A.A.P., Al.M.P., & An.M.P.
appealed by Guardian Ad Litem.
No. 173P09.
Supreme Court of North Carolina.
August 27, 2009.
Tracie M. Jordan, Jefferson, for Tommy Cooke.
*783 Christy E. Wilhelm, Concord, for Father.
Carol Ann Bauer, for Mother.
Paul W. Freeman, Wilkesboro, for Wilkes County DSS.

ORDER
Upon consideration of the petition filed by Guardian Ad Litem on the 22nd of April 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."